DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 09/01/2021 is acknowledged.  The traversal is on the ground(s) that Species B, C, D, and F are sub-species of Species A.  This is not found persuasive because Species B, C, D and F each include additional structural elements that are not present, and not entirely necessary in a structural perspective, in Species A. Although the additional structural elements may not be mutually exclusive from the generic structures of Species A, Species B-D and F present additional embodiments that present variations of Species A. Whether it was intended for Species B-D and F to be sub-species of Species A is not pertinent for purposes of delineating between species. Rather, the question of whether there are multiple embodiments in the examining application is more important when identifying multiple species. Since the figures presented in the current application show multiple embodiments, and since Species A is considered to be a basis for variations presented in Species B-D and F, there exists multiple species that would yield a search burden for differing embodiments.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7, 10-11, and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/01/2021. Although Applicant indicated in their reply that claims 16-17 are to be withdrawn due to the election of Species A, claims 6-7, 10-11, 13-15, and 18 are also to be withdrawn, as they encompass limitations of .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gripper, as claimed in claim 23, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 10, 15, and 30 are objected to because of the following informalities:  
regarding claim 2, “the first structure” and “the second structure” in lines 2 and 5 of the claim, respectively, should be replaced with --the first separating structure-- and --the second separating structure--, respectively; and
regarding claim 30, the first structure” and “the second structure” in lines 2 and 6 of the claim, respectively, should be replaced with --the first separating structure-- and --the second separating structure--, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the second means" in claim’s second line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of this action, “second means” will be interpreted as “means”.
Claims 20-21 are rejected under 35 U.S.C. 112(b) as they both depend on rejected claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20020090585 issued to An (disclosed by Applicant in Information Disclosure Statement filed 02/08/2021).
Regarding claim 29, An discloses a method for twisting stems of a bundle of bouquet components (abstract), using a first rotatable receiving unit (figure 1, member 40) and a second rotatable receiving unit (figure 1, member 40a), with rotation axes at least substantially in line with each other (figure 3), each receiving unit comprising a separating structure 42 (figure 1, frame 42 for each member 40 and 40a) to keep bouquet components at least partly separated from each other (figure 3) transversely to the axial direction relative to a rotation axis of the receiving unit (figure 3 shows bouquet components arranged accordingly), wherein the method comprises the steps of: 
introducing a first axial part and a second axial part of each of a multiplicity of bouquet components in lying orientation in a radial direction relative to the rotation axes into respectively the first rotatable receiving unit and the second rotatable receiving unit (figure 3 displays these steps), while a part of each bouquet component extends over a distance between the first rotatable receiving unit and the second rotatable receiving unit (figure 3 displays this); 
rotating the first receiving unit between the feeding of different bouquet components at the positions at least partly separated from each other transversely to the axial direction relative to a rotation axis of the first rotatable receiving unit (figure 3 shows members rotating), while the second rotatable receiving unit rotates substantially along with the first rotatable receiving unit (figure 3); changing a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit as a result of which the bundle of stems is twisted (figure 3); gripping and/or binding of the stems in the twisted bundle after changing of the relative rotation angle (page 3, lines 29-30, “…wrapping paper…,”; see attached, translated word document of An); removing the gripped and/or bound bundle of stems from the first rotatable receiving unit and the second rotatable receiving unit (page 3, lines 29-30, “…wrapping paper…,”; see attached, translated word document of An).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 12, 22, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of US6167919 issued to Fuchsl.
Regarding claim 1, An discloses a device for twisting a bundle of stems of bouquet components (abstract), comprising: 
a first rotatable receiving unit 40 (figure 1, member 40; figure 3 shows member 40 being rotated clockwise) and a second rotatable receiving unit 40a (figure 1, member 40a; figure 3 shows member 40a being rotated counter-clockwise), each having rotation axes being at least substantially in line with the other (figure 3 shows the members 40 and 40a having rotation axes being in line with each other), arranged to receive bouquet components lying (figure 3 shows bouquet components within members 40 and 40a), with a first axial part and a second axial part of the bouquet components, respectively, in the first rotatable receiving unit and the second receiving unit (figure 3 shows bouquet components having a first axial part within member 40 and a second axial part within member 40a), while a part of each bouquet component, between the first axial part and the second axial part, extends over a distance between the first rotatable receiving unit and the second rotatable receiving unit (figure 3), 
a first separating structure 42 (figure 1, frame 42) configured to keep the first axial part of the bouquet components at least partly separated from each other transversely to the axial direction relative to a first rotation axis of the first rotatable receiving unit (figure 3 shows bouquet components partly separated, due to frame 42, from one another transversely to the axial direction relative to a first rotation axis of member 40); 
a second separating structure (figures 1 and 3 show member 40a also having a frame similar to frame 42) configured to keep the second axial part of the bouquet components at least partly separated from each other transversely to the axial direction relative to a second rotation axis of the second receiving unit (figure 3); and
wherein the first separating structure and the second separating structure, at least at receiving of the first axial part and the second axial part of the bouquet components, are accessible radially relative to the rotation axes for receiving (figure 1, incision 440 allows radial accessibility of the bouquet components’ axial parts).
An does not appear to specifically disclose a first driving structure coupled to the first rotatable receiving unit and the second rotatable receiving unit, the first driving structure being configured to rotate the first rotatable receiving unit around the rotation axis between the receiving of different bouquet components, while the second receiving unit rotates substantially along with the first receiving unit, and thereupon to change a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit; a second driving structure coupled to the first rotatable receiving unit and/or the second rotatable receiving unit, the second driving structure being configured to make space for taking out a bundle formed by the bouquet components in the first rotatable receiving unit and the second rotatable receiving unit.
Fuchsl teaches a first driving structure 4 and 5 (figure 7, twisting head 4 and untwisting head 5; column 5, lines 1-11, “The twisting head 4 essentially consists of a twisting motor 7 and of twisting fixation means 8 driven by said motor 7.”) coupled to a first rotatable receiving unit (figure 7 shows jaws 20 and 22 coupled to twisting head 4; column 5, lines 45-47, “…a fixed clamping jaw 20 with a prismatic clamping insert 21 and a movable clamping jaw 22 with a prismatic clamping insert 23.”) and a second rotatable receiving unit (untwisting head 5 also has jaws 20 and 22 for receiving ends of conductors 15 and 16), the first driving structure being configured to rotate the first rotatable receiving unit around a rotation axis between a receiving of different bouquet components (figure 7; column 7, lines 3-13; “During the twisting operation (cf. FIG. 7), the twisting head 4 is rotated about the twisting axis A.”), while the second receiving unit rotates substantially along with the first receiving unit (column 7, lines 3-13), and thereupon to change a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit (column 7, lines 3-13, “Simultaneously, the untwisting fixation means 10 of the untwisting head 5 are rotated individually and parallel to the twisting axis A in the Same direction as the twisting head 4…,”); and
a second driving structure 19 (figure 7, support 19) coupled to the first rotatable receiving unit and/or the second rotatable receiving unit (support 19 is coupled to jaws 20 and 22 of twisting head 4), the second driving structure being configured to make space for taking out a bundle formed by bouquet components in the first rotatable receiving unit and the second rotatable receiving unit (figure 7 shows support 19 coupled to fixation means 8, with fixation means 8 being able to move a distance to allow removal of twisted conductors; column 7, lines 30-33, “When the twisted cable has been finished, the twisting fixation means 8 and the untwisting fixation means 10 will be opened…the cable will be removed.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An and include a first driving structure coupled to the first rotatable receiving unit and the second rotatable receiving unit, the first driving structure being configured to rotate the first rotatable receiving unit around the rotation axis between the receiving of different bouquet components, while the second receiving unit rotates substantially along with the first receiving unit, and thereupon to change a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit; a second driving structure coupled to the first rotatable receiving unit and/or the second rotatable receiving unit, the second driving structure being configured to make space for taking out a bundle formed by the bouquet components in the first rotatable receiving unit and the second rotatable receiving unit, as taught by Fuchsl, in order to permit automatic production of twisted bouquet components (e.g., Fuchsl, column 4, lines 27-30, “This permits…automatic production of twisted individual conductors…,”).

Regarding claim 2, as dependent on claim 1, An as modified discloses the limitations of claim 1. An also discloses the first separating structure comprising first spaces 45 (figure 1, holes 45) at least partly separated from each other transversely to the axial direction relative to a rotation axis of the first receiving unit (spaces 45 are arranged to be separated from one another, given the structure of frame 42), the first spaces 45 being configured to receive the first axial part of the bouquet components (figure 3), and
the second structure comprising second spaces (figure 1, member 40a has holes that are similar to holes 45) at least partly separated from each other transversely to the axial direction relative to a rotation axis of the second receiving unit, the second spaces being configured to receive the second axial part of the bouquet components (figures 1 and 3).
An does not appear to specifically disclose the first driving structure being configured to rotate the first receiving unit around the rotation axis between the feeding of different bouquet components into the first spaces.
Fuchsl teaches a first driving structure 4 and 5 (figure 7, twisting head 4 and untwisting head 5; column 5, lines 1-11) being configured to rotate a first receiving unit (figure 7 shows jaws 20 and 22 coupled to twisting head 4; column 5, lines 45-47 and column 7, lines 3-4) around a rotation axis A (figure 7, twisting axis A; column 5, lines 41-45, “…the twisting head 4 (FIG. 3) comprises a Support 19, which is adapted to be rotated about a twisting axis A…,) between a feeding of different bouquet components 15 and 16 (figure 7, conductors 15 and 16 act as bouquet components that are twisted between receiving units) into first spaces 23 (figure 7, clamping inserts 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include the first driving structure being configured to rotate the first receiving unit around the rotation axis between the feeding of different bouquet components into the first spaces, as taught by Fuchsl, in order to permit automatic production of twisted bouquet components (e.g., Fuchsl, column 4, lines 27-30, “This permits…automatic production of twisted individual conductors…,”).

Regarding claim 3, as dependent on claim 1, An as modified discloses the limitations of claim 1. An also discloses the first separating structure 42 including partition walls (figures 1, frame 42 shows walls between spaces) for keeping the first axial parts separated from each other (figure 3 shows bouquet components having axial parts that are separated from each other).

	Regarding claim 4, as dependent on claim 1, An as modified discloses the limitations of claim 1. An also discloses a retaining structure (figure 1 shows frame 42 with cutting grooves 420 at its edge, with the edge acting as a retaining structure) configured to prevent the bouquet components from, after rotation down, falling out of the first receiving unit and/or the second receiving unit (figure 3 demonstrates how the edge having grooves 420 can prevent the bouquet components from falling following rotation).

	Regarding claim 5, as dependent on claim 1, An as modified discloses the limitations of claim 1. An does not appear to specifically disclose the second driving structure being configured to temporarily enlarge a distance between the first rotatable receiving unit and the second rotatable receiving unit or parts of the first rotatable receiving unit and the second rotatable receiving unit to make space for taking out the bundle.
	Fuchsl teaches a second driving structure 19 (figure 7, support 19) being configured to temporarily enlarge a distance (figures 5-7 show how heads 4 and 5, with support 19 being coupled to head 4, are configured to shorten and lengthen their distances between each other---see directional arrow B in figures 5-6 and directional arrow B’ in figure 7) between a first rotatable receiving unit and a second rotatable receiving unit (figures 5-7, heads 4 and 5) or parts of the first rotatable receiving unit and the second rotatable receiving unit (figures 5-7) to make space for taking out the bundle (figures 5-7; column 7, lines 30-33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include the second driving structure being configured to temporarily enlarge a distance between the first rotatable receiving unit and the second rotatable receiving unit or parts of the first rotatable receiving unit and the second rotatable receiving unit to make space for taking out the bundle, as taught by Fuchsl, in order to permit removal of bouquet elements following a twisting operation (e.g., Fuchsl, column 7, lines 30-33).

	Regarding claim 8, as dependent on claim 2, An as modified discloses the limitations of claim 2. An also discloses a support element 30 (figures 1-3, support tube 30) arranged between the first rotatable receiving unit and the second rotatable receiving unit (figures 1-3 show tube 30 in between members 40 and 40a), the support element 30 being configured for supporting bouquet components between the first rotatable receiving unit and the second rotatable receiving unit when the first spaces face down (figure 3 shows support tube 30 supporting bouquet components while the holes of member 40 face down).

	Regarding claim 12, as dependent on claim 2, An as modified discloses the limitations of claim 2. An also discloses the second rotatable receiving unit comprising a thickening 46 (figure 1, insertion hole 46) around the rotation axis of the second rotatable receiving unit (figure 1) and separations between the spaces (member 40a has multiple separations between spaces) which project radially further than the thickening (figure 1).

	Regarding claim 22, as dependent on claim 1, An as modified discloses the limitations of claim 1. An also discloses the second rotatable receiving unit 40a comprising an axially displaceable thickening (figure 1, hole 46 is present on member 40a, with the hole acting as an axially displaceable thickening).

	Regarding claim 25, as dependent on claim 1, An as modified discloses the limitations of claim 1. An does not appear to specifically disclose a control unit coupled to the first driving structure and configured to switch successively to a first condition and a second condition, wherein while in the first condition to control the first driving structure to cause the first rotatable receiving unit to rotate at least stepwise around the rotation axis of the first rotatable receiving unit, while the second rotatable receiving unit rotates substantially along with the first rotatable receiving unit, and wherein while in the second condition to control the first driving structure to change a relative rotation angle of the first rotatable receiving unit and the second rotatable receiving unit relative to each other.
	Fuchsl teaches a control unit (column 7, lines 23-26, “…the rotational speed of the twisting head 4 and the displacement Speed C of the twisting slide 6 can be coordinated by a control means…,”) coupled to a first driving structure 4 (figure 7, head 4) and configured to switch successively to a first condition and a second condition (different twisting gradients can be different conditions; column 7, lines 23-30, “…so that the twisting gradient can be adjusted…,”),
wherein while in the first condition to control the first driving structure to cause the first rotatable receiving unit to rotate at least stepwise around the rotation axis of the first rotatable receiving unit (column 7, lines 3-30, “During the twisting operation (cf. FIG. 7), the twisting head 4 is rotated about the twisting axis A….”), while a second rotatable receiving unit 5 rotates substantially along with the first rotatable receiving unit (column 7, lines 6-10, “Simultaneously, the untwisting fixation means 10 of the untwisting head 5 are rotated individually and parallel to the twisting axis A…,), and wherein while in the second condition to control the first driving structure to change a relative rotation angle of the first rotatable receiving unit and the second rotatable receiving unit relative to each other (column 7, lines 3-30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a control unit coupled to the first driving structure and configured to switch successively to a first condition and a second condition, wherein while in the first condition to control the first driving structure to cause the first rotatable receiving unit to rotate at least stepwise around the rotation axis of the first rotatable receiving unit, while the second rotatable receiving unit rotates substantially along with the first rotatable receiving unit, and wherein while in the second condition to control the first driving structure to change a relative rotation angle of the first rotatable receiving unit and the second rotatable receiving unit relative to each other, as taught by Fuchsl, in order to prevent torsional stress from building up within bouquet components (e.g., Fuchsl, column 7, lines 6-10, “…so that a torsional stress is prevented from building up in the individual conductors…,”).

	Regarding claim 30, as dependent on claim 1, An as modified discloses the limitations of claim 1. An also discloses the first separating structure 42 (figure 1, frame 42) comprising first spaces 45 (figure 1, holes 45) at least partly separated from each other by partition walls (walls are defined via frame 42) that extend transversely to the axial direction relative to a rotation axis of the first receiving unit (figures 1-3), the first spaces being configured to receive the first axial part of the bouquet components (figure 3), and the second separating structure (similar to frame 42 in figure 1) comprising second spaces (much like holes 45 for frame 42) at least partly separated from each other by pins that extend transversely to the axial direction relative to a rotation axis of the second receiving unit (figures 1-3), the second spaces being configured to receive the second axial part of the bouquet components (figure 3).

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl as applied to claims 1-2 above, and further in view of US8438780 issued to Malavenda.
Regarding claim 9, as dependent on claim 2, An as modified discloses the limitations of claim 2. An does not appear to specifically disclose a fixedly arranged, interrupted ring around the first spaces, concentric with the rotation axis of the first rotatable receiving unit, wherein the ring has an interruption for allowing bouquet components to pass radially from above the first spaces to the second spaces and is closed in positions lower than the rotation axis of the first rotatable receiving unit.
	Malavenda teaches a fixedly arranged, interrupted ring 212A-212I (figure 12, arms 212A-212I) around first spaces 220 (figure 12, upper pocket 220), concentric with the rotation axis of a first rotatable receiving unit 82’’’ (figure 12, upper stem support 82’’’), wherein the ring 212A-212I has an interruption (figure 12, retention fingers 210) for allowing bouquet components to pass radially from above the first spaces 220 to second spaces 120A-120I (figure 5, receiving portions 120A-120I, with upper stem support 82 being able to be replaced with support 82’’’; column 6, lines 59-63, “…a third alternative upper stem support 82’’’…”) and is closed in positions lower than the rotation axis of the first rotatable receiving unit (figure 12).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a fixedly arranged, interrupted ring around the first spaces, concentric with the rotation axis of the first rotatable receiving unit, wherein the ring has an interruption for allowing bouquet components to pass radially from above the first spaces to the second spaces and is closed in positions lower than the rotation axis of the first rotatable receiving unit, as taught by Malavenda, in order to permit holding bouquet components within defined spaces and to permit different bouquet designs (e.g., Malavenda, column 6, line 65 – column 7, line 5, “With this configuration, bouquet elements are held within an upper pocket 220 defined by each of the hook-shaped portions 216…,”).

Regarding claim 27, as dependent on claim 1, An as modified discloses the limitations of claim 1. An does not appear to specifically disclose a conveyor belt for feeding the bouquet components to the first rotatable receiving unit and the second rotatable receiving unit, lying on the conveyor belt, with a length direction of the stem at least substantially perpendicular to the conveying direction of the conveyor belt.
	Malavenda teaches a conveyor belt 22 (figure 1, conveyor 22) for feeding bouquet components (bouquets are shown in figures 5-6) to a first rotatable receiving unit (figure 4, plate 88) and a second rotatable receiving unit 116 (figure 4, top plate 116), lying on the conveyor belt 22 (figures 1-3), with a length direction of the stem at least substantially perpendicular to the conveying direction of the conveyor belt 22 (figures 5-6 show some flower stems being substantially perpendicular to lower platform 151, with the lower platform 151 traveling in a conveying direction of conveyor 22; figure 2 demonstrates the conveyor movement of apparatus 20 and how inserting stems into bouquet forms 26a-26b would yield stems having a length direction that is perpendicular to a conveying direction of conveyor 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a conveyor belt for feeding the bouquet components to the first rotatable receiving unit and the second rotatable receiving unit, lying on the conveyor belt, with a length direction of the stem at least substantially perpendicular to the conveying direction of the conveyor belt, as taught by Malavenda, in order to permit mass production of substantially identical twisted bouquets (e.g., Malavenda, column 2, lines 9-11).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl as applied to claim 1 above, and further in view of DE102010060200 issued to Gleich.
	Regarding claim 19, as dependent on claim 1, An as modified discloses the limitations of claim 1. An does not appear to specifically disclose a stop plate transverse to the rotation axis of the second receiving unit, while the second means for keeping the second axial parts of the bouquet components separated are between the stop plate and the first receiving unit.
	Gleich teaches a stop plate 118 (figure 10, stop plate 118) transverse to a rotation axis of a second receiving unit 112 (figure 10, base plate 110), while means for keeping second axial parts of bouquet components separated (figure 10, retaining body 132 is capable of being a means for keeping second axial parts of bouquet components separated, with figure 11e showing flower stems slightly separated from one another) are between the stop plate 118 and a first receiving unit 122 (figure 10, plate 122; figure 11d shows retaining body 132 being between stop plate 118 [which is not number in figure 11d but present adjacent the base of retaining member 132] and plate 122).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a stop plate transverse to the rotation axis of the second receiving unit, while the second means for keeping the second axial parts of the bouquet components separated are between the stop plate and the first receiving unit, as taught by Gleich, in order to permit adjusting a height between two receiving units as well as to define a depth for a bouquet area (e.g., Gleich, paragraph 0061, “…stop plate 118 height adjustable in the legs…,”; paragraph 0072, “This achieves a defined depth for the shirred area.”).

	Regarding claim 20, as dependent on claim 19, An as modified discloses the limitations of claim 19. An does not appear to specifically disclose an adjustment structure configured to adjust a distance between the stop plate and the first rotatable receiving unit.
	Gleich teaches an adjustment structure 116 (figure 10, legs 116) configured to adjust a distance between the stop plate 118 and the first rotatable receiving unit 122 (figure 10; paragraph 0061).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include an adjustment structure configured to adjust a distance between the stop plate and the first rotatable receiving unit, as taught by Gleich, in order to permit adjusting a height between two receiving units as well as to define a depth for a bouquet area (e.g., Gleich, paragraph 0061).

	Regarding claim 21, as dependent on claim 19, An as modified discloses the limitations of claim 19. An does not appear to specifically disclose an automatic adjustment structure configured to automatically adjust a distance between the stop plate and the first receiving unit in combination with a change of a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit upon the changing of the relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit.
	Gleich teaches an automatic adjustment structure 116 (figure 10 shows leg stand 116 as an adjustment structure, with aspects of the structure being able to be automated; paragraph 0030, “It can then be automatically and machine controlled stored, sorted, transported, cut and put together with other cut plants to a bouquet.”) configured to automatically adjust a distance between the stop plate 118 and the first receiving unit 122 (figure 10, paragraph 0061).
	Fuchsl teaches a change of a relative rotation angle between a first rotatable receiving unit and a second rotatable receiving unit (figure 7; column 7, lines 3-13, “Simultaneously, the untwisting fixation means 10 of the untwisting head 5 are rotated individually and parallel to the twisting axis A in the Same direction as the twisting head 4 So that a torsional Stress is prevented…,”; column 7, lines 14-18, “The distance between the twisting head 4 and the untwisting head 5 must become Smaller during the twisting operation…,”) upon the changing of the relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit (column 7, lines 3-18).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include an automatic adjustment structure configured to automatically adjust a distance between the stop plate and the first receiving unit in combination with a change of a relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit upon the changing of the relative rotation angle between the first rotatable receiving unit and the second rotatable receiving unit, as taught by Gleich and Fuchsl, in order to permit adjusting a height between two receiving units as well as to define a depth for a bouquet area (e.g., Gleich, paragraph 0061), along with permitting automatic production of twisted bouquet components (e.g., Fuchsl, column 4, lines 27-30).




Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl as applied to claim 1 above, and further in view of WO2003039241 issued to Lebreton.
	Regarding claim 23, as dependent on claim 1, An as modified discloses the limitations of claim 1. An does not appear to specifically disclose a gripper with claws for gripping the bundle of stems between the first rotatable receiving unit and the second rotatable receiving unit.
	Lebreton teaches a gripper 3 and 4 (figure 1, jaws 3 and 4) with claws 3 and 4 (each jaw can be a claw) for gripping a bundle of stems (figure 6 shows jaws 3 and 4 gripping stems of plants 2) between a first rotatable receiving unit 1 (figure 1, receptacle 1) and a second rotatable receiving unit 21 (figure 1, coil 21).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a gripper with claws for gripping the bundle of stems between the first rotatable receiving unit and the second rotatable receiving unit, as taught by Lebreton, in order to permit optimizing the tightening of bouquet components and to permit limiting the alteration of bouquet components (e.g., Lebreton, page 3, “…to optimize the tightening and limit the alteration of the plant stems.”).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl and Lebreton as applied to claim 23 above, and further in view of Malavenda.
	Regarding claim 24, as dependent on claim 23, An as modified discloses the limitations of claim 23. An does not appear to specifically disclose a processing station comprising a circular belt, pairs of wheels on the circular belt and a winding binder next to the circular belt, wherein the gripper is configured to position the bundle of stems between the wheels of a pair of wheels on the circular belt, with a narrowest part of the bundle at a predetermined distance from an edge of the circular belt that corresponds to a distance between the edge and a winding position of the winding binder.
	Malavenda teaches a processing station (figure 1, bouquet making apparatus 20) comprising a circular belt (figure 1, conveyor 22), pairs of wheels on the circular belt 36 (figure 1, sprockets 36) and a winding binder (figure 1, stations A, B, or C can be winding binders) next to the circular belt (figure 1, stations A-C are next to conveyor 22), wherein a gripper 32 (figure 2, arm 32) is configured to position a bundle of stems (figures 5-6 show a bundle of stems placed within a station) between the wheels 36 of a pair of wheels on the circular belt 22 (figures 1-2 show stations, which are capable of holding a bundle of stems, being held by arm 32, with arm 32 positioning stations between sprockets 36 on conveyor 22) with a narrowest part of the bundle (figure 6 shows a bundle of stems about to become narrowed into a position) at a predetermined distance from an edge of the circular belt 22 that corresponds to a distance between the edge and a winding position of the winding binder (figures 1-2 and 5-6; figure 8 is a zoomed-in view of arm 32 being attached to edges of a station).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a processing station comprising a circular belt, pairs of wheels on the circular belt and a winding binder next to the circular belt, wherein the gripper is configured to position the bundle of stems between the wheels of a pair of wheels on the circular belt, with a narrowest part of the bundle at a predetermined distance from an edge of the circular belt that corresponds to a distance between the edge and a winding position of the winding binder, as taught by Malavenda, in order to permit mass production of substantially identical twisted bouquets (e.g., column 2, lines 9-11).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl as applied to claim 25 above, and further in view of US3659709 issued to Bartlett, Jr. (“Bartlett”).
Regarding claim 26, as dependent on claim 25, An as modified discloses the limitations of claim 26. An does not appear to specifically disclose a detector for detection of stems upon feed of bouquet components to the receiving units, wherein the control unit is configured to control the first driving structure to cause the first rotatable receiving unit to rotate stepwise around the rotation axis of the first rotatable receiving unit in response to detection that a predetermined number of one or more bouquet components has been fed.
	Bartlett teaches a detector 14a (figures 1 and 3, detector means 14a) for detection of stems (column 2, lines 17-23, “…detector means 14a…so as to detect the presence of a flower…,”) upon feed of bouquet components to receiving units 21a-21b (figure 1, conveyors 21a-21b; column 2, lines 43-54, “…flower transfer means…transfer that particular flower…onto the associated one of a pair of like storage conveyors 21a, 21b…,”), wherein a control unit (column 2, lines 62-67, “A counter (not shown) is associated with each storage conveyor…,”) is configured to control a first driving structure 62 (figure 7, transfer means 62; column 6, lines 51-57, “…when a particular storage conveyor (e.g. 21a) is filled 25 the mentioned counter actuates a solenoid…,”) in response to detection that a predetermined number of one or more bouquet components has been fed (column 2, lines 62-71, “That is, if storage conveyor 21a, is filled, further flowers F detected by detector means 14a will then be delivered to storage conveyor 21b.”)
	Fuchsl teaches a control unit (column 7, lines 23-26) being configured to control a first driving structure (column 7, lines 3-30) to cause a first rotatable receiving unit (figure 7, head 4; column 7, lines 3-30) to rotate stepwise around the rotation axis of the first rotatable receiving unit (column 7, lines 3-30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a detector for detection of stems upon feed of bouquet components to the receiving units, wherein the control unit is configured to control the first driving structure to cause the first rotatable receiving unit to rotate stepwise around the rotation axis of the first rotatable receiving unit in response to detection that a predetermined number of one or more bouquet components has been fed, as taught by Bartlett and Fuchsl, in order to permit automatic loading of receiving units (e.g., Bartlett, column 6, lines 8-12, “…an electrical arrangement for automatically loading and unloading these conveyors is preferred…,”) and to prevent torsional stress from building up within bouquet components (e.g., Fuchsl, column 7, lines 6-10).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over An as modified by Fuchsl and Malavenda as applied to claim 27 above, and further in view of US4704846 issued to Lev.
	Regarding claim 28, as dependent on claim 27, An as modified discloses the limitations of claim 27. An does not appear to specifically disclose a cutting structure configured to align ends of the stems of the bouquet components on the conveyor belt and/or upon transport from the conveyor belt to the receiving units, by cutting off an excess length of the stems.
	Lev teaches a cutting structure 40 (figure 1, stem trimming apparatus 40) configured to align ends of stems of bouquet components (column 3, lines 58-62, “Stem trimming means 40 serves to trim the stems of all the produce in the bunch to the same length…,”) on a conveyor belt 10 (figure 1, belt 10) and/or upon transport from the conveyor belt 10 to receiving units 62 and 64 (figure 4, divider elements 62 and 64; column 2, lines 4-7, “…the endless belt includes a plurality of flexible divider elements mounted thereon and defining said plurality of flower bunching locations.”), by cutting off an excess length of the stems (figures 1 and 4; column 3, lines 58-62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify An as modified and include a cutting structure configured to align ends of the stems of the bouquet components on the conveyor belt and/or upon transport from the conveyor belt to the receiving units, by cutting off an excess length of the stems, as taught by Lev, in order to permit efficient cleaning and tying of bouquet components without interference from protruding stems (e.g., Lev, column 3, lines 56-62, “…to permit efficient cleaning and tying of the bunch without interference from protruding stems.”).

Prior Art References
	The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, US8234850 (Wright) discloses at least one driving structure that is configured to rotated bouquet elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647